IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                                                      C—,'
                                                  No. 68734-4-1
                                                                                            !
                      Respondent,

         v.                                       DIVISION ONE
                                                                                            CO


RAMONE DEPAR ECHOLS,                              UNPUBLISHED OPINION                           o



                      Appellant.                  FILED:     OCT     7 2013


         PER CURIAM. Ramone Echols challenges the denial of a CrR 7.8 motion to

modify his 1995 judgment and sentence for first degree murder. His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a good

faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188

(1970), and Anders v. California. 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493 (1967),

the motion to withdraw must:

         (1) be accompanied by a brief referring to anything in the record that might
         arguably support the appeal. (2) A copy of counsel's brief should be
         furnished the indigent and (3) time allowed him to raise any points that he
         chooses; (4) the court-not counsel-then proceeds, after a full examination
         of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders. 386 U.S. at 744).

         This procedure has been followed. Echols' counsel on appeal filed a brief with

the motion to withdraw. Echols was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Echols did file a supplemental

brief.
No. 68734-4-1/2



      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

       (1) Did the superior court err in denying Echols' CrR 7.8 motion?

       (2) Should Echols have been provided the opportunity to object when the motion
           was assigned to: (a) a judge that was not the trial judge, and (b) to the Kent
          location instead of the Seattle location of the King County Superior Court?

       (3) Did the superior court err when Echols was not transported to the courthouse
          for his motion?

       The court also reviewed Echols' statement of additional grounds, which reiterated

the issues raised by counsel.

       The issues raised by Echols and his counsel are wholly frivolous. The motion to

withdraw is granted and the appeal is dismissed.


                                For the court:



                                                         6vs^*
                                                    /Wt( ^-i'